Exhibit 10.24

Executive Severance Plan Participants

CIT Group Inc.
Long-Term Incentive Plan
Restricted Cash Unit Award Agreement

“Participant”:

“Date of Award”: [____________ ], 2008

     This Award Agreement, effective as of the Date of Award set forth above,
sets forth the grant of Restricted Cash Units (“RCUs”) by CIT Group Inc., a
Delaware corporation (the “Company”), to the Participant named above, pursuant
to the provisions of the CIT Group Inc. Long-Term Incentive Plan, as amended
(the “Plan”). All capitalized terms shall have the meanings ascribed to them in
the Plan, unless specifically set forth otherwise herein.

     The parties hereto agree as follows:

   (A)      Grant of RCUs. The Company hereby grants to the Participant [NUMBER]
RCUs, subject to the terms and conditions of the Plan and this Award Agreement.
Each RCU represents the unsecured right to receive in the future a cash payment
equal to the Fair Market Value of one Share determined on the Vesting Date (as
defined below) (the “Settlement Amount”). The Participant shall not be required
to pay any additional consideration for the payment of the Settlement Amount
upon settlement of the RCUs.     (B)      Vesting and Settlement of RCUs.      
(1)      Subject to the Participant’s continued employment with the Company and
its Subsidiaries (the “Company Group”), one hundred percent (100%) of the RCUs
shall vest in full on December 31, 2010 (the “Vesting Date”).       (2)     
Each vested RCU shall be settled through a cash payment equal to the Settlement
Amount within thirty (30) days following the Vesting Date (the “Settlement
Date”). If the Participant’s home country is outside the United States, such
cash payment shall be initially determined in United States Dollars, and then
converted to the Participant’s local currency based on the prevailing exchange
rate in effect on the Vesting Date, in accordance with the Company’s standard
practice.  

--------------------------------------------------------------------------------

  (3)      If, after the Date of Award and prior to the Vesting Date, dividends
with respect to Shares are declared or paid by the Company, the Participant
shall be entitled to receive a cash bonus payment (the “Dividend Bonus”) in an
amount, without interest, equal to the cumulative dividends declared or paid on
a Share, if any, during such period multiplied by the number of RCUs. Any
portion of the Dividend Bonus payable pursuant to cumulative dividends declared
or paid as either a whole number or fractional number of Shares (the “Stock
Dividend”) shall be converted into a cash value by multiplying the Stock
Dividend by the Fair Market Value of one Share on the applicable dividend
payment date. The Dividend Bonus shall be paid in cash on the Settlement Date
for the underlying RCUs. If the Participant’s employment with the Company Group
terminates prior to the Settlement Date for any reason set forth in Sections
C(1) or C(2) of this Award Agreement or if a Change of Control occurs, the
Participant shall be entitled to receive the accrued and unpaid portion of the
Dividend Bonus at the time the RCUs are settled in accordance with Sections
C(1), C(2) or D, as applicable. If the Participant’s employment terminates prior
to the Settlement Date for any reason set forth in Section C(3), any accrued and
unpaid portion of the Dividend Bonus shall be forfeited.   (C)      Separation
from Service.     (1)      If, after the Date of Award and prior to the
Settlement Date, (a) the Participant incurs a “Separation from Service” (within
the meaning of the Committee’s established methodology for determining
“Separation from Service” for purposes of Section 409A (as defined below)) from
the Company Group due to the Participant’s death or Disability (as defined
below), the RCUs shall vest immediately and shall settle, in accordance with
Section B, within thirty (30) days following the Participant’s Separation from
Service. “Disability” shall have the meaning ascribed thereto under the
Company’s long-term disability plan or policy applicable to the Participant, as
in effect from time to time, or, in the event the Company has no long-term
disability plan or policy, “Disability” shall have the same meaning as defined
in the Company’s applicable long-term disability plan or policy last in effect
prior to the first date a Participant suffers from such Disability.     (2)     
If, after the Date of Award and prior to the Settlement Date, the Participant
incurs a Separation from Service from the Company Group due to the Participant’s
(a) Retirement, (b) RIF Termination (each, as defined below), (c) resignation
for “Good Reason” or (d) termination without “Cause” (each as defined in the
Company’s Executive Severance Plan, as amended from time to time), a  

--------------------------------------------------------------------------------

    prorated portion of the RCUs shall vest immediately, in proportion to the
number of months during the period commencing on January 1, 2008, and ending on
the last day of the calendar month in which such termination occurs, divided by
36. “Retirement” is defined as either (i) a Participant’s election to retire
upon or after attaining his or her “Normal Retirement Age”; or (ii) a
Participant’s election to retire upon (A) completing at least a 10-year “Period
of Benefit Service” and (B) having either (1) attained age 55, or (2) incurred
an “Eligible Termination” and, at the time of such “Eligible Termination,”
having attained age 54. The terms “Normal Retirement Age,” “Period of Benefit
Service” and “Eligible Termination” shall have the meaning as defined in the
Retirement Plan. A “RIF Termination” shall mean the Participant’s Separation
from Service, initiated by the Company, as a result of a reduction in force,
corporate downsizing, change in operations, permanent and complete facility
relocation or closing, or other similar job elimination.     (3)      If, prior
to a Vesting Date, the Participant’s employment with the Company Group
terminates for any reason other than as set forth in Sections C(1) or C(2), the
unvested RCUs shall be cancelled immediately and the Participant shall
immediately forfeit any rights to, and shall not be entitled to receive any
payments with respect to, the RCUs including, without limitation, dividend
equivalents pursuant to Section B(3).   (D)      Change of Control.
Notwithstanding any provision contained in the Plan or this Award Agreement to
the contrary, if, prior to the Settlement Date, a Change of Control occurs, the
RCUs shall vest and settle immediately upon the effective date of the Change of
Control.   (E)      Transferability. RCUs are not transferable other than by
last will and testament, by the laws of descent and distribution pursuant to a
domestic relations order, or as otherwise permitted under Section 12 of the
Plan. Further, except as set forth in Section 12(b) of the Plan, a Participant’s
rights under the Plan shall be exercisable during the Participant’s lifetime
only by the Participant, or in the event of the Participant’s legal incapacity,
the Participant’s legal guardian or representative.   (F)      Incorporation of
Plan; International Supplement     (1)      If the Participant is employed
outside of the United States, the Participant will receive an “International
Supplement” that contains supplemental terms and conditions with respect to the
RCUs depending on the country in which the Participant is employed. This Award
Agreement should be read in conjunction with the International Supplement, if
applicable, in order for the  

--------------------------------------------------------------------------------

    Participant to understand all of the terms and conditions applicable to the
RCUs. In the event of any conflict or inconsistency between the International
Supplement and this Award Agreement, the International Supplement shall govern
and this Award Agreement shall be interpreted to minimize or eliminate any such
conflict or inconsistency. The Plan, this Award Agreement and the International
Supplement are collectively referred to as the “Plan Documents.”     (2)     
The Plan provides a complete description of the terms and conditions governing
all Awards granted thereunder and is incorporated into this Award Agreement by
reference. Both this Award Agreement and the International Supplement, if
applicable, as well as the rights of the Participant hereunder are subject to
the terms and conditions of the Plan, as amended from time to time, and to such
rules and regulations as the Committee may adopt under the Plan. If there is any
inconsistency between the terms of either this Award Agreement or the
International Supplement and the terms of the Plan, the Plan’s terms shall
supersede and replace the conflicting terms of this Award Agreement or the
International Supplement, as applicable.   (G)      Data Protection.     (1)   
  In order to facilitate the administration of the Plan as well as all of the
rights attached to the RCUs, the Participant acknowledges that his or her
employer may need to collect personal information and the Participant agrees to
provide such personal information on request. The Participant’s employer may
also need to process such personal information and from time to time, make it
available to the Company, its Subsidiaries or third parties on their behalf for
processing including, without limitation, the Company’s banking, accounting,
legal, human resources, compensation and/or technical advisors, some of which
are situated outside of the Participant’s country (including companies and/or
third parties which are situated in countries outside of the European Economic
Area which may not have data privacy laws which are viewed as adequate within
the meaning of the EU Directive 95/46). For this purpose, by accepting the RCUs,
the Participant agrees to such processing, release and transfer of the
Participant’s personal information. The personal information will remain
strictly confidential, will be used only for the administration of Awards
granted under the Plan, and will only be kept on file for the duration of the
Plan. The Participant has a right to access, correct and update the
Participant’s personal information at any time by contacting his or her
employer.  

--------------------------------------------------------------------------------

(H)      No Entitlements     (1)      The RCUs are discretionary awards. The
Plan Documents do not confer on the Participant any right or entitlement to
receive compensation or bonus in any specific amount for any future fiscal year
(including, without limitation, any grants of future Awards under the Plan) and
do not impact in any way the Company Group’s determination of the amount, if
any, of the Participant’s compensation or bonus. The RCUs do not constitute
salary, wages, regular compensation, recurrent compensation or contractual
compensation for the year of grant or any later year and shall not be included
in, nor have any effect on, the determination of employment-related rights or
benefits under law or any employee benefit plan or similar arrangement provided
by the Company Group (including, without limitation, severance, termination of
employment and pension benefits), unless otherwise specifically provided for
under the terms of such plan or arrangement or by the Company Group. The
benefits provided pursuant to the RCUs are in no way secured, guaranteed or
warranted by Company Group.     (2)      The RCUs are awarded to the Participant
by virtue of the Participant’s employment with, and services performed for, the
Company Group. The Plan Documents do not constitute an employment agreement.
Nothing in the Plan Documents shall modify the terms of the Participant’s
employment, including, without limitation, the Participant’s status as an “at
will” employee of the Company Group, if applicable.     (3)      Subject to the
terms of the Executive Severance Plan, the Company reserves the right to change
the terms and conditions of the Participant’s employment, including the
division, subsidiary or department in which the Participant is employed. None of
the Plan Documents, the grant of RCUs, nor any action taken or omitted to be
taken under the Plan Documents shall be deemed to create or confer on the
Participant any right to be retained in the employ of the Company Group, or to
interfere with or to limit in any way the right of the Company Group to
terminate the Participant’s employment at any time. Moreover, the Separation
from Service provisions set forth in Section C only apply to the treatment of
the RCUs in the specified circumstances and shall not otherwise affect the
Participant’s employment relationship. By accepting this Award Agreement, the
Participant waives any and all rights to compensation or damages in consequence
of the termination of the Participant’s office or employment for any reason
whatsoever insofar as those rights arise or may arise from the Participant’s
ceasing to have rights under, or be entitled to receive payment in  

--------------------------------------------------------------------------------

    respect of, the RCUs as a result of such termination, or from the loss or
diminution in value of such rights or entitlements. This waiver applies whether
or not such termination amounts to a wrongful discharge or unfair dismissal.  
(I)      Miscellaneous     (1)      It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, all of which shall be binding upon the Participant.     (2)      The
Board may at any time, or from time to time, terminate, amend, modify or suspend
the Plan, and the Board or the Committee may amend or modify this Award
Agreement at any time; provided, however, that no termination, amendment,
modification or suspension shall materially and adversely alter or impair the
rights of the Participant under this Award Agreement, without the Participant’s
written consent.     (3)      If any provision of the Plan Documents would, in
the reasonable good faith judgment of the Committee, result or likely result in
the imposition on the Participant, a beneficiary or any other person of a
penalty tax under Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”), the Committee may modify the terms of
the Plan Documents, without the consent of the Participant, beneficiary or such
other person, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such penalty
tax. Notwithstanding anything to the contrary in the Plan Documents, to the
extent that the Participant is a “Specified Employee” (within the meaning of the
Committee’s established methodology for determining “Specified Employees” for
purposes of Section 409A), no payment or distribution of any amounts with
respect to the RCUs that are subject to Section 409A may be made before the
first business day following the six (6) month anniversary from the
Participant’s Separation from Service from the Company Group or, if earlier, the
date of the Participant’s death.     (4)      Payment of the Settlement Amount
and the Dividend Bonus upon settlement of the RCUs is subject to the Participant
satisfying all applicable federal, state, local and foreign tax obligations
(including the Participant’s FICA obligation). The Company shall have the power
and the right to deduct or withhold from all amounts payable to the Participant
pursuant to the RCUs or require  

--------------------------------------------------------------------------------

    the Participant to remit to the Company, an amount sufficient to satisfy any
applicable taxes required by law.     (5)      This Award Agreement shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required,
or as the Committee determines are advisable. The Participant agrees to take all
steps the Company determines are necessary to comply with all applicable
provisions of federal and state securities law in exercising his or her rights
under this Award Agreement.     (6)      Any notice required by the terms of the
Plan or this Award Agreement shall be given in writing and shall be deemed
effective upon personal delivery or upon deposit in the mail, by registered or
certified mail. Notice to the Company shall be delivered to CIT Group Inc.,
Human Resources Department, 1 CIT Drive, Livingston, New Jersey 07039 and to the
Participant at the address that the Participant has most recently provided to
the Company; provided, however, that the Company may provide notices to the
Participant by Company-email, intranet postings or other electronic means that
are generally used for Company employee communications.     (7)      Nothing in
the Plan or this Award Agreement should be construed as providing the
Participant with financial, tax, legal or other advice with respect to the RCUs.
The Company recommends that the Participant consult with his or her financial,
tax, legal and other advisors to provide advice in connection with the RCUs.    
(8)      All obligations of the Company under the Plan and this Award Agreement,
with respect to the Awards, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.     (9)      To the extent not
preempted by federal law, this Award Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.   (J)     
Acceptance of Award. The Participant acknowledges his or her understanding and
acceptance of the terms and conditions of the Plan Documents. Acceptance of the
RCUs requires no action on the part of the Participant. If the Participant,
however, desires to refuse the Award, the Participant must notify the Company in
writing in accordance with Section I(6) of this Award Agreement no later than
thirty (30) days after receipt of this Award Agreement. If the Participant
refuses the Award he or she will  

--------------------------------------------------------------------------------

 

not be entitled to any additional compensation or remuneration in replacement of
the Award. If the Participant does not refuse the Award, the Participant will be
deemed to agree to all of the terms of the Award.

     IN WITNESS WHEREOF, this Award Agreement and the accompanying International
Supplement, if applicable, have been executed by the Company by one of its duly
authorized officers as of the Date of Award.

CIT Group Inc.



  By ______________________

Name:
Title:


--------------------------------------------------------------------------------